Citation Nr: 0209377	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  97-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a lung disorder due 
to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue due 
to an undiagnosed illness.

4.  Entitlement to service connection for joint pain and 
muscle soreness due to an undiagnosed illness.

(The following issue will be the subject of a later decision:  
entitlement to service connection for migraine headaches, 
claimed as due to an undiagnosed illness.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from February 1983 to 
August 1988, September 1990 to June 1991, and December 1995 
to September 1996.  He served in the Southwest Asia theater 
of operations during the Persian Gulf War from November 10, 
1990 to May 13, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in April 1995, by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the pendency of this appeal, 
jurisdiction over this case was transferred from the 
Nashville RO to the Jackson, Mississippi, RO, and then to the 
New Orleans, Louisiana RO.

The veteran withdrew his claim for entitlement to service 
connection for post-traumatic stress disorder during a 
September 1996 hearing at the RO.  (See Transcript p. 5).  
The Board will not address this issue on appeal.

A hearing was held in March 1998, in Jackson, Mississippi, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.

In August 1998, the Board remanded this case for further 
development.  The case has returned for appellate decision.

The Board is undertaking additional development on the issue 
entitlement to service connection for migraine headaches due 
to an undiagnosed illness, as listed on the title page of 
this decision, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  There is no medical evidence showing that the veteran 
currently has hearing loss.

3.  The evidence fails to show the current presence of any 
lung or chronic fatigue disability.  

4.  Any current joint disorder, to include the veteran's 
right and left knees, is not manifested to a degree of 
disability of 10 percent or more.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria to establish service connection for a lung 
disorder, chronic fatigue, and joint pain and muscle soreness 
as a manifestation of an undiagnosed illness are not met.  38 
U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.317 (2001), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  The Board finds that with 
respect to the claims addressed herein, the veteran was 
notified of the evidence required to grant his claims by the 
April 1995 rating decision, the November 1955 statement of 
the case, and the August 1997 and March 2000 supplemental 
statements of the case.  The discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001).  The necessary 
evidence, to include the service medical records, relevant VA 
clinical reports, and reports of examinations conducted for 
VA purposes, has been obtained by the RO, and there is no 
specific reference to any other pertinent records that need 
to be obtained.  

The Board emphasizes that the RO has made numerous attempts 
to obtain further information as to available medical 
evidence and to schedule VA medical examinations for the 
purpose of obtaining opinions addressing the existence and 
etiology of the claimed disabilities.  The veteran is an 
employee of the Jackson, Mississippi RO.  According to M-21, 
Chapter 2, Subchapter 2.07, it is the policy of VA that "VA 
employee-veterans" are not to be medically examined at a 
station where they are employed.  The Jackson RO notified the 
veteran that it had scheduled the veteran for examination at 
the Biloxi, Mississippi VA Medical Center (VAMC).  According 
to a December 1998 VA medical note, the veteran called to 
report that he could not make the examination scheduled in 
Biloxi, Mississippi and that his examinations would be 
rescheduled for Jackson.

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a) (2001).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, as in this case, the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (2001).

In January 1999, the Jackson RO notified the veteran that it 
was advised that he failed to report for the examination in 
Biloxi.  The RO indicated in the letter that it would 
reschedule the examination in Biloxi because the veteran was 
a VAMC employee.  According to a February 1999 VAMC record, 
the veteran refused to be examined at the Biloxi VAMC.  The 
RO explained the situation to the veteran in the March 2000 
supplemental statement of the case.  Based on the evidence of 
record, the veteran has not subsequently provided a good 
cause reason for not attending the scheduled VA examinations 
at the Biloxi VAMC.

In this case the Board has considered the veteran's recent 
request to transfer this case to the New Orleans RO, which 
has been done.  Nevertheless, the Board will not request 
another examination to be scheduled in New Orleans.  The 
record shows that the Jackson RO worked diligently with the 
veteran to schedule the examinations at the Biloxi VAMC, but 
the veteran failed to report without good cause.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has also held that the duty to assist is 
not a blind alley,  see Olson v. Principi, 3 Vet. App. 480, 
483 (1992), and is not a license for a "fishing expedition" 
to determine if there might be some unspecified information, 
such as the police report described by the veteran, which 
could possibly support a claim.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  In this case the veteran has not 
made VA aware of outstanding medical evidence that may be 
probative of his claims, nor has he submitted relevant 
medical evidence or cooperated with VA in presenting for VA 
examinations that might have provided relevant findings.  
Based on these particular facts, therefore, there is no 
further action which must be undertaken to comply with the 
provisions of the VCAA and the claims will instead be decided 
based on the evidence of record consistent with 38 C.F.R. § 
3.655.

Furthermore, the Board notes that the veteran has claimed 
that he has developed the disorders on appeal as a result of 
his service in the Persian Gulf from 1990 to 1991, and not 
during any subsequent service.  There are no medical records 
from the veteran's active duty service from December 1995 to 
September 1996 associated with the claims file.  Although the 
Board requested that the RO attempt to obtain the veteran's 
service medical records from December 1995 to 1996 in the 
August 1998 Remand, in light of the veteran's refusal to 
appear for the scheduled VA examinations at the Biloxi VAMC 
without good cause, the Board will decide the case based on 
the evidence of record.  38 C.F.R. § 3.655.  At the time of 
the veteran's last failure to appear for the scheduled 
examination, the veteran's service medical records from 
December 1995 to September 1996 were not included with the 
file.  Therefore, the RO adjudicated the issues based on the 
evidence of record pursuant to 38 C.F.R. § 3.655.  

The primary purpose of the Board's August 1998 Remand was to 
secure medical examinations of the veteran's claimed 
disorders.  Under the circumstances presented by this case, 
where the appellant failed to cooperate, the Board finds that 
the RO "substantially complied" with the Board's August 1998 
Remand direction.  See Evans v. West, 12 Vet. App. 22, 31 
(1998).  

Furthermore, the Board's review of the record in determining 
the appellant's underlying claims are not frustrated by any 
failure by the RO to adhere to the Board's August 1998 
Remand.  For the reasons explained in detail later in this 
decision, the service medical records from December 1995 to 
September 1996 are not necessary in order to decide the 
issues on appeal.  The evidence of record prior and 
subsequent to the veteran's service from December 1995 to 
September 1996 indicates that the claimed disabilities are 
either not medically shown, or did not meet the criteria 
during the regulatory presumptive period.  

Accordingly, given that the veteran refused to be examined in 
order to support his service-connection claim for these 
disorders, the Board will decide these issues based on the 
evidence of record at the time the veteran last refused to be 
examined.  38 C.F.R. § 3.655.

This conclusion is reaffirmed by the fact that the 
appellant's representative, in a brief submitted to the Board 
in July 2002 in connection with the decision presently under 
review, did not note any difficulty with compliance with the 
remand order.  Moreover, the representative did not argue 
that the RO failed to comply with the order.  See Evans, 12 
Vet. App. at 31.  As such, the Board finds that the 
development requirements of the VCAA have been met given the 
facts of this case.  

Under these circumstances, it may be concluded that the 
notice obligations of VA and its duty to assist have been 
satisfied in this case, and that the Board may proceed to 
address the merits of the veteran's claims that are the 
subject of this decision.

II.  Law

Applicable criteria provide that service connection may be 
granted for disability resulting from disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Also service connection 
for organic diseases of the nervous system, which includes 
sensorineural hearing loss, may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § § 3.307, 
3.309.  For the veteran to prevail on his claim, the evidence 
must satisfy one of these criteria.

The general criteria for establishing service connection has 
been already set forth in this decision.  With the enactment 
of the Persian Gulf War Veterans' Benefits Act, title I of 
Public Law No. 103-446 (Nov. 2, 1994), a new section 1117 was 
added to title 38, United States Code.  That statute, 
codified at 38 U.S.C.A. § 1117, authorizes VA to compensate 
any Persian Gulf War veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows-

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by 
one or more signs or symptoms such as those listed 
in paragraph (b) of this section, provided that 
such disability:

(i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2001; and

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.

(3) For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities 
that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be 
considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.

(4) A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this section shall 
be considered service connected for purposes of all 
laws of the United States.

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; 
(3) Headache; (4) Muscle pain; (5) Joint pain; (6) 
Neurologic signs or symptoms; (7) 
Neuropsychological signs or symptoms; (8) Signs or 
symptoms involving the respiratory system (upper or 
lower); (9) Sleep disturbances; (10) 
Gastrointestinal signs or symptoms; (11) 
Cardiovascular signs or symptoms; (12) Abnormal 
weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this 
section:

(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or

(2) If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air 
service in the Southwest Asia theater of operations 
during the Persian Gulf War.

(2) The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317 (2001).

III.  Bilateral hearing loss

VA regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The Board observes that no medical record from any period of 
service or from any post-service treatment reflects the 
presence of hearing loss for VA purposes.  38 C.F.R. § 3.385.  
It simply has not been diagnosed.  Moreover, when the veteran 
was examined for demobilization in 1991 (the service 
examination report is undated), and in 1994 in connection 
with his Persian Gulf Registry examination, the veteran's 
auditory thresholds in the frequencies of 500, 1000, 2000, 
3000 and 4000 were less than 40 decibels in both ears, at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz were not shown to be 26 decibels or greater, and the 
speech recognition scores using the Maryland CNC Test were 
not less than 94 percent.  38 C.F.R. § 3.385.  This is not 
hearing loss for VA purposes. 

One of the basic tenets of a claim for service connection is 
competent evidence of the claimed disability.  A condition 
such as hearing loss would have to be shown by medical 
diagnosis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, the veteran has not identified any source from 
which records could be obtained showing a diagnosis of 
hearing loss, and as set forth above, when he was examined in 
connection with the determination for the Persian Gulf 
Registry examination, there was no hearing loss shown.  
38 C.F.R. § 3.385.  Although the veteran contends that he as 
hearing loss as a result of exposure to acoustic trauma 
during service, his contention does not constitute competent 
medical evidence, inasmuch as he is a lay individual without 
medical training or expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 292, 294-5 (1991).  The information and evidence of 
record in this case fails to show that the veteran has the 
disability (hearing loss) for which service connection is 
sought.  In the absence of medical evidence reflecting the 
current presence of the claimed disability, the appeal in 
this regard is denied.  

IV.  Lung disorder or chronic fatigue

The veteran has complained of a lung disorder and chronic 
fatigue in connection with his claim for VA benefits.  The 
Board acknowledges these are signs or symptoms specified in 
38 C.F.R. § 3.317.  Based on a review of the record, it is 
the Board's conclusion that the evidence fails to establish 
that the veteran currently has a lung disorder or chronic 
fatigue.  As noted above, competent evidence of the claimed 
disability is essential in proving a claim for VA benefits.  
See Brammer, 3 Vet. App. at 225.  Although a specific 
diagnosis of a known clinical entity is not required to 
establish benefits under the specific law and regulations 
regarding those who served in Southwest Asia during the Gulf 
War, the evidence must nevertheless reflect the current 
presence of some impairment or chronic disability.  

According to a January 1994 VA chest x-ray study, the veteran 
had accentuation of pulmonary markings that were noted in 
both "infrahilar" regions.  The examiner noted that the 
possibility of infiltrates could not be excluded.  The 
examiner suggested that a clinical correlation be made 
because there were no previous studies available for 
comparison.  According to the January 1994 Persian Gulf 
Registry examination report, physical examination revealed 
that the veteran had occasional shortness of breath if he got 
excited.  His lungs were clear to auscultation and percussion 
without rales, rhonchi or wheezes.  There was no prolongation 
of the expiratory phase.  The examiner made no diagnosis with 
respect to the veteran's claimed lung disorder.  According to 
a January 1994 pulmonary function test report, the results 
were normal.  Likewise, according to the January 1994 Persian 
Gulf Registry examination report, there is no diagnosis of 
chronic fatigue.  Therefore, based on the evidence of record, 
the Board finds that there is no evidence of a lung or 
chronic fatigue disability.  

The veteran has not identified any source from which records 
could be obtained showing either a current known clinical 
diagnosis of a lung disorder or chronic fatigue.  Although 
the veteran testified twice after his service from December 
1995 to September 1996 (in September 1996 before a hearing 
officer at the RO and in March 1998 before the undersigned at 
the RO), he did not indicate that he developed any additional 
disability due to his service from December 1995 to September 
1996.  He testified that his claimed disabilities developed 
as a result of his service in the Persian Gulf from 1990 to 
1991.  The evidence of record after September 1996 is 
negative for lung disorder or chronic fatigue.  As noted 
above, the veteran's service medical records from his 
December 1995 to September 1996 service are not of record.  
Nevertheless, given that the veteran failed to report for his 
scheduled VA examinations and that the evidence after the 
September 1996 is negative for a lung disorder or chronic 
fatigue, the Board finds that the service medical records 
from December 1995 to September 1996 are not necessary in 
order to decide these issues.  38 C.F.R. § 3.655.

V.  Joint pain and/or muscle soreness

The service medical records are negative for complaints or 
treatment for joint pain and or muscle soreness.

According to the January 1994 Persian Gulf Registry 
examination report, the examiner diagnosed the veteran with 
arthralgia of unknown etiology.  In the examination report, 
the veteran generally indicated that all of his joints hurt, 
but his knees were the worst.  The examiner noted that the 
veteran had full range of motion of the knees, and there was 
no evidence of swelling or heat of his joints.

In evaluating knee impairment for VA purposes, a compensable 
evaluation requires evidence of at least one of the 
following: ankylosis; slight subluxation or lateral 
instability; frequent episodes of locking, pain and effusion 
into the joint; symptomatic removal of semilunar cartilage; 
limitation of flexion of the leg to 45 degrees; limitation of 
extension of the leg to 10 degrees; malunion or nonunion of 
the tibia/fibula, or acquired traumatic genu recurvatum.  
(See Diagnostic Codes 5256, 5257, 4258, 5259, 5260, 5261, 
5262, 5263.)  Clearly, none of the foregoing impairments have 
been demonstrated in the record before the Board.  The 
complaint that comes nearest to satisfying the criteria for a 
compensable evaluation would be that his knees go limp.  Any 
such limpness (or instability), however, would have to occur 
frequently to be considered 10 percent disabling under 
Diagnostic Code 5257 or 5258, and in this case, the veteran 
has not indicated that his complaints have been frequent, and 
these attacks have not been objectively shown.  Furthermore, 
there is no objective medical evidence of generalized joint 
or muscle soreness. 

Under the foregoing circumstances, the Board concludes that 
any current knee impairment is not manifest to a degree of 
disability that would warrant a 10 percent rating or more, 
and therefore, the veteran fails to meet the criteria for 
service connection for a bilateral knee disability as a 
manifestation of an undiagnosed illness.  The Board also 
finds that there is no diagnosed disorder of generalized 
joint or muscle pain with supporting medical evidence.  
Accordingly, his appeal in this regard is denied.

VI.  Conclusion

Although the veteran contends that he has bilateral hearing 
loss, a lung disorder, chronic fatigue, and generalized joint 
or muscle pain, to include a bilateral knee disability, as a 
manifestation of an undiagnosed illness, his contention does 
not constitute competent medical evidence, inasmuch as he is 
a lay individual without medical training or expertise.  See 
Espiritu, 2 Vet. App. at 294-5.  

The veteran has not identified any source from which records 
could be obtained that would support his claims.  Although 
the veteran testified twice after his service from December 
1995 to September 1996 (in September 1996 before a hearing 
officer at the RO and in March 1998 before the undersigned at 
the RO), he did not indicate that he developed any additional 
disability due to his service from December 1995 to September 
1996.  He testified that his claimed disabilities developed 
as a result of his service in the Persian Gulf from 1990 to 
1991.  The evidence of record after September 1996 is 
negative for a lung disorder, chronic fatigue, or generalized 
joint or muscle pain, to include a bilateral knee disability, 
as a manifestation of an undiagnosed illness.  As noted 
above, the veteran's service medical records from his 
December 1995 to September 1996 service are not of record.  
Nevertheless, given that the veteran failed to report for his 
scheduled VA examinations, and that the evidence after the 
September 1996 is negative for bilateral hearing loss, a lung 
disorder, chronic fatigue, and generalized joint or muscle 
pain, to include a bilateral knee disability, as a 
manifestation of an undiagnosed illness, the Board finds that 
the service medical records from December 1995 to September 
1996 are not necessary in order to decide these issues.  
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317, 3.655.  Accordingly, 
service connection for these claims must be denied.




ORDER

Service connection for hearing loss is denied.  

Service connection for a lung disorder, chronic fatigue, and 
joint pain and muscle soreness as a manifestation of an 
undiagnosed illness is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

